Lundberg Stratton, J.,
concurring. I concur with the majority opinion but write separately to explain further our decision to disbar the respondent.
*54In the past, this court has often incorporated rehabilitative measures into the conditions of discipline imposed upon the attorney whose abuse of alcohol and/or controlled substances has impacted upon one or more violations of the Disciplinary Rules. Disciplinary Counsel v. Clark (1997), 78 Ohio St.3d 302, 677 N.E.2d 1181; Cincinnati Bar Assn. v. Baas (1997), 79 Ohio St.3d 293, 681 N.E.2d 421; Toledo Bar Assn. v. Bell (1997), 78 Ohio St.3d 88, 676 N.E.2d 527; Disciplinary Counsel v. Gosling (1997), 79 Ohio St.3d 113, 679 N.E.2d 1096; Disciplinary Counsel v. Scurry (1996), 76 Ohio St.3d 95, 666 N.E.2d 1089; Disciplinary Counsel v. Thomas (1996), 76 Ohio St.3d 578, 669 N.E.2d 833; Disciplinary Counsel v. Norris (1996), 76 Ohio St.3d 93, 666 N.E.2d 1087; Disciplinary Counsel v. Brown (1996), 77 Ohio St.3d 91, 671 N.E.2d 232; Disciplinary Counsel v. Fortado (1996), 74 Ohio St.3d 604, 660 N.E.2d 1154. However, this case is unique. Because a judge holds a position of utmost trust in our society, this conduct merits permanent disbarment.
If the respondent was addicted to cocaine before he assumed the bench, then he took office knowing he would adjudicate drug-related cases and sentence drug felons while he too was violating the law.1 If he began his cocaine use after he assumed the bench, then he deliberately and voluntarily began using the drug knowing it was illegal while, at the same time, he was sentencing other drug abusers for the same behavior. This is hypocrisy.
Although we have accepted drug or alcohol addiction as mitigation and we have tailored our sanctions to provide for rehabilitation, addiction is no excuse for respondent’s decision to use cocaine for the first time. Therefore, respondent’s presentation of mitigating evidence of his cocaine addiction provides no justification for his initial act in violation of the law.
In addition, although the law did not require the respondent to resign from office upon his arrest, and he retained a presumption of innocence, respondent knew he was using illegal substances. He had a moral obligation to resign from his position. Yet he continued to draw his judicial salary, funded by taxpayer monies, from August 3, 1995 until March 4, 1996. This created an appearance of impropriety and seriously damaged the public image of the judiciary. Respondent’s actions certainly speak to his failure to accept responsibility for his conduct and to his lack of character.
In order to restore public trust in the integrity and moral conduct of the judiciary, this case merits serious treatment. Therefore, disbarment is the most appropriate response for such egregious conduct.

. Respondent admits to abusing alcohol when he took the bench, but denies cocaine use at that time.